GRANT, Presiding Judge,
dissenting:
I respectfully dissent. While I have no disagreement with the general propositions of law cited by the majority, I do disagree with the manner in which they are applied to the facts of this case.
The facts of the case essentially reveal that this was a head-on collision in which one car (Delvin’s) was in the wrong lane of traffic. Smith, the driver in the correct lane, was young and very familiar with the particular stretch of roadway. Delvin, the driver in the wrong lane, was elderly, confused and very unfamiliar with the area. The majority bases its decision to reverse the directed verdict for plaintiff Smith on Officer Martin’s testimony that at the accident scene Smith stated she had seen Delvin make a “wide turn onto the Beeline Highway from Thomas Road.” The majority reasons that one could possibly understand Smith’s statement to mean that Delvin turned from Thomas Road into Smith’s lane of traffic and continued therein until the point of impact. The majority then decides that because under such a scenario Smith would have had ample time to avoid the accident, a jury question on the issue of contributory negligence is raised. This is an inference based upon an inference. Therefore, I cannot agree with the majority’s analysis and conclusion.
. Even if we accept as true Officer Martin’s testimony concerning Smith’s statements (although his testimony appears to lack credibility), we still must infer a particular meaning from the phrase “wide turn onto the Beeline from Thomas Road”. There is no reason why Smith should be held to a standard that requires her to anticipate that Delvin’s wide turn will bring Delvin into Smith’s lane of traffic. Only by holding Smith to such a standard can it be said that there is any evidence at all that she failed to keep a proper lookout and was therefore contributorily negligent. Such a quantum leap I am unwilling to make. Nor do I believe a plaintiff is required to be such a “ ‘super-perfect’ human.” Peterson v. Campbell, 105 Ill.App.3d 992, 997, 61 Ill.Dec. 572, 575, 434 N.E.2d 1169, 1172 (1982).
An inference of Smith’s negligence must be predicated on a showing that (1) she contributed to the accident by failing to keep a proper lookout and (2) she had sufficient time and room to avoid the collision. Although the driver having the right-of-way must maintain a proper lookout, the driver is under no duty to anticipate the behavior of another driver and is not liable for negligence unless he fails to take action after discovering that another driver is about to cause an accident or violate the traffic laws. Davis v. Weber, 93 Ariz. 312, 380 P.2d 608 (1963); Henderson v. Breesman, 77 Ariz. 256, 269 P.2d 1059 (1954); Taylor v. Mueller, 24 Ariz.App. 403, 539 P.2d 517 (1975). Smith’s liability must specifically turn on whether she saw Delvin in the wrong lane in time to react. As the majority indicates, without evidence of where Delvin crossed the center line Smith cannot be charged with contributory negligence.
Contrary to the majority’s position I do not believe the phrase “wide turn” determined where Delvin entered into Smith’s right-of-way. While it could support the *486inference that Delvin was continuously driving on the wrong lane from as far back as Thomas Road, it could also mean a number of other things. For example, Delvin may have made a wide turn into the proper northbound lane and only crossed over some seconds before the accident. Alternatively, Delvin could have turned into the wrong lane, corrected herself, and then swerved back into Smith’s right-of-way. While the majority observes that conflicting inferences are for the jury, the majority overlooks the fact that only those inferences arising from probative facts are properly before the jury in the first place. See Schades Estate, 87 Ariz. 341, 351 P.2d 173 (1960); Matts v. City of Phoenix, 137 Ariz. 116, 669 P.2d 94 (App.1983). There are no such probative facts giving rise to any such inferences in this case.
That Delvin was driving in the wrong lane of traffic for a sufficient length of time for Smith, in the exercise of reasonable care, to notice her and avoid the accident is pure speculation on the part of the majority. A jury question on negligence exists only if the party alleging negligence points to the evidence that will satisfy a reasonable mind that negligence actually existed; it is not enough that negligence might have existed. Berne v. Greyhound Parks, 104 Ariz. 38, 448 P.2d 388 (1968); McGuire v. Valley Nat. Bank, 94 Ariz. 50, 381 P.2d 588 (1963). The record does not disclose any additional facts to make the inference that Smith had time to avoid the accident a more reasonable inference than any other. In my view, the “wide turn” statement is not probative of where or when Delvin crossed the center line. Therefore, to submit to the jury the issue of Smith’s supposed contributory negligence would be to improperly permit the jury to speculate based on nonprobative evidence. Casey v. Beaudry Motor Co., 83 Ariz. 6, 315 P.2d 662 (1957); Matts v. City of Phoenix, 137 Ariz. at 119, 669 P.2d at 97.
Smith relies heavily on the case of Pearson & Dickerson Contr., Inc. v. Harrington, 60 Ariz. 354, 137 P.2d 381 (1943). Pearson, however is inapposite because it was decided on the basis of there being no “satisfactory conclusion as to whose was the fault.” 60 Ariz. at 357,137 P.2d at 382. In the case before us no one disputes that Delvin was in the wrong lane of traffic and therefore at fault.
Smith also relies on Davis v. Weber for the proposition that a driver having the right-of-way must keep a proper lookout. Smith’s reliance on Davis v. Weber, however, is ultimately contrary to her position. In Davis v. Weber, the Arizona Supreme Court held:
Even assuming that [defendant] had an unobstructed vision to his right along Peoria Avenue, which he did not have, and assuming that he did not see the Davis vehicle, still there is no evidence whatsoever upon which to predicate an assumption that [defendant] could have anticipated or foreseen that the Chevrolet would not or could not stop. A driver of a motor vehicle is not under a duty to anticipate, in the absence of evidence, that other drivers will cross negligently in violation of the boulevard law. (Citations omitted.)
93 Ariz. at 318, 380 P.2d at 612.
Finally, Smith relies on Egurrola v. Szychowski, 95 Ariz. 194, 388 P.2d 242 (1964). Egurrola like Davis v. Weber is an intersection accident case and stands for the proposition that the favored driver must be as observant as a reasonably prudent person under the same conditions. I have no dispute with this proposition of law, but Delvin failed to introduce any evidence whatsoever that Smith acted in a manner contrary to a reasonably prudent person.
Article 18, § 5 of the Arizona Constitution requires that the defense of contributory negligence “shall, in all cases whatsoever, be a question of fact and shall, at all times, be left to the jury.” Our supreme court has repeatedly held that the provision only applies when there exists credible evidence to support a determination of contributory negligence. Sax v. Kopelman,. 96 Ariz. 394, 396 P.2d 17 (1964); Mitchel v. Colquette, 93 Ariz. 211, 379 P.2d 757 (1963).
*487Because the record discloses no credible evidence on the issue of Smith’s contributory negligence I would affirm the directed verdict of the trial court.